DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 1, in line 2, “an wand enclosure” has been amended and replaced with --a wand enclosure--. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant's arguments filed June 27, 2022 have been fully considered and are persuasive. As stated in the previous action, claims 13, 17, and 22 are allowed. Further, claim 1 has been amended to require that each of the “first and second partition walls” have “opposite partition ends wherein each said opposite partition ends are connected to said external surface of said wand closure” and claim 3 has been amended to require “first and second partition walls each connected to said first and second spaced parallel walls.” Although Lamb (US 3,051,232) discloses partition walls, only one end of each of the partition walls are connected to the external surface, further modification of the device so that each opposite end of each partition wall connect with the external surface would not have been obvious since Lamb requires a space between each partition wall for the passage of a fastener for securement of the enclosure to a surface (Fig 2 of Lamb). Although Benthin (US 5,797,441) discloses a partition wall with opposite ends connected to the external surface, there is no motivation to provide a second spaced partition wall in the manner claimed, absent hindsight or the applicant’s teachings. Although Camerlo (EP 2 458 128) discloses two spaced partition walls, only one end of each partition wall is connected to the external surface or connected to one of the parallel walls. Modification of Camerlo would not have been obvious to one of ordinary skill in the art absent hindsight or the applicant’s teaching, as it would involve nonobvious rearrangement of the elements of the enclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634